
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 150
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Ms. Kilpatrick of
			 Michigan (for herself, Mr.
			 McGovern, and Mr. Sestak)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of
		  African-American Bone Marrow Awareness Month.
	
	
		Whereas a marrow or blood cell transplant is a potentially
			 life-saving treatment for patients with leukemia, lymphoma, and other blood
			 diseases;
		Whereas a marrow or blood cell transplant replaces a
			 patient’s unhealthy blood cells with healthy blood-forming cells from a
			 volunteer donor;
		Whereas patients who do not have a suitably matching donor
			 in their family may search the National Marrow Donor Program Registry for a
			 donor;
		Whereas blood or cell samples from adult donors or cord
			 blood units are tested, and the tissue or cell type is added to the National
			 Marrow Donor Program Donor Registry and physicians may search this registry
			 when they need to find a donor whose tissue type matches their
			 patient’s;
		Whereas African-Americans make up 8 percent or more than
			 450,000 of the 6,000,000 people currently on the National Marrow Donor Program
			 Registry;
		Whereas only 1,000 African-Americans have received
			 transplants of the 24,000 people that have received transplants since the
			 inception of the National Marrow Donor Program Registry;
		Whereas more than 70 life-threatening diseases can be
			 treated with a bone marrow transplant;
		Whereas though it is possible for an African-American
			 patient to match a donor from any racial or ethnic group, the most likely match
			 is another African-American;
		Whereas to become a volunteer donor, potential donors must
			 be between 18 and 60 years of age, meet health guidelines, provide a small
			 blood sample or swab of cheek cells to determine the donor’s tissue type,
			 complete a brief health questionnaire, and sign a consent form to have the
			 tissue type of the donor listed on the Registry;
		Whereas the Bone Marrow Wish Organization, which is a
			 minority-run nonprofit organization based in Detroit that was started by an
			 actual bone marrow donor, is initiating African-American Bone Marrow
			 Awareness Month;
		Whereas this annual month of awareness would promote donor
			 awareness and increase the number of African-Americans registered with the
			 National Marrow Donor Program throughout the Nation; and
		Whereas July 2009 would be an appropriate month to observe
			 National African-American Bone Marrow Awareness Month: Now, therefore, be
			 it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of a National African-American Bone Marrow Awareness Month;
			(2)urges the people
			 of the United States to participate in appropriate programs and activities with
			 respect to bone marrow awareness, including speaking with health care
			 professionals about bone marrow donation; and
			(3)urges all people
			 of the United States to register to become a blood marrow donor and encourages
			 all people of the United States to organize a blood marrow registration drive
			 in their community.
			
